 
Exhibit 10.34
 
Execution Copy
 

--------------------------------------------------------------------------------

 
PLEDGE AGREEMENT
 
By
 
CONSTAR INTERNATIONAL INC.
 
and
 
THE DOMESTIC SUBSIDIARIES PARTY HERETO,
as Pledgors
 
and
 
CITICORP NORTH AMERICA, INC.,
as Collateral Agent
 

--------------------------------------------------------------------------------

 
Dated as of November 20, 2002
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

SECTION 1.
  
Pledge
  
2
SECTION 2.
  
Delivery of the Collateral
  
3
SECTION 3.
  
Representations, Warranties and Covenants
  
3
SECTION 4.
  
Registration in Nominee Name; Denominations
  
4
SECTION 5.
  
Voting Rights; Dividends and Interest, etc.
  
4
SECTION 6.
  
Remedies upon Default
  
6
SECTION 7.
  
Application of Proceeds of Sale
  
7
SECTION 8.
  
Collateral Sharing Agreement
  
7
SECTION 9.
  
Collateral Agent Appointed Attorney-in-Fact
  
7
SECTION 10.
  
Waivers; Amendment
  
8
SECTION 11.
  
Securities Act, etc.
  
8
SECTION 12.
  
Registration, etc.
  
9
SECTION 13.
  
Security Interest Absolute
  
9
SECTION 14.
  
Termination or Release
  
9
SECTION 15.
  
Notices
  
10
SECTION 16.
  
Further Assurances
  
10
SECTION 17.
  
Binding Effect; Several Agreement; Assignment
  
10
SECTION 18.
  
Survival of Agreement; Severability
  
11
SECTION 19.
  
GOVERNING LAW
  
11
SECTION 20.
  
Counterparts
  
11
SECTION 21.
  
Rules of Interpretation
  
11
SECTION 22.
  
Jurisdiction; Consent to Service of Process
  
11
SECTION 23.
  
WAIVER OF JURY TRIAL
  
12
SECTION 24.
  
Additional Pledgors
  
12
SECTION 25.
  
Execution of Financing Statements
  
12
SCHEDULES
Schedule I
  
Domestic Subsidiaries
    
Schedule II
  
Pledged Stock; Pledged Debt Securities
    
ANNEXES
Annex I
  
Form of Supplement to Pledge Agreement
    

 



-i-



--------------------------------------------------------------------------------

 
PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of November 20, 2002,
among CONSTAR INTERNATIONAL INC., a Delaware corporation (the “Borrower”), each
Domestic Subsidiary of Borrower listed on Schedule I hereto (collectively,
together with each Domestic Subsidiary that becomes a party hereto pursuant to
Section 24 of this Agreement, the “Subsidiary Guarantors” and, together with
Borrower, the “Pledgors”) and CITICORP NORTH AMERICA, INC., as collateral agent
(in such capacity, and together with any successors in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement (as hereinafter defined)).
 
R E C I T A L S
 
A. The Borrower, Citicorp North America, Inc., as administrative agent (in such
capacity and together with any successors in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined), JP Morgan Chase Bank, as
documentation agent (in such capacity and together with any successor in such
capacity, the “Documentation Agent”), Deutsche Bank Securities Inc., as
syndication agent (in such capacity, and together with any successors in such
capacity, the “Syndication Agent”), SunTrust Bank, as co-documentation agent (in
such capacity and together with any successor in such capacity, the
“Co-Documentation Agent”), Salomon Smith Barney Inc. and Deutsche Bank
Securities Inc., as joint lead arrangers and joint bookrunners (in such
capacities, and together with any successors in such capacities, the
“Arrangers”), and the lending institutions from time to time party thereto
(together with the Administrative Agent, the Documentation Agent and the
Arranger in their capacity as a lender, the “Lenders”) have, in connection with
the execution and delivery of this Agreement, entered into that certain credit
agreement, dated as of November 20, 2002 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement), providing for the making of
Loans to the Borrower and the issuance of and participations in Letters of
Credit for the account of the Borrower, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.
 
B. Each Subsidiary Guarantor has, pursuant to the Guarantee Agreement, dated as
of November 20, 2002, among other things, unconditionally guaranteed the
obligations of the Borrower under the Credit Agreement.
 
C. The Borrower and each Subsidiary Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and is, therefore, willing to enter into this Agreement.
 
D. It is contemplated that one or more of the Pledgors may enter into one or
more Hedging Agreements with one or more of the Lenders or their respective
Affiliates (collectively, the “Hedging Exchangers”) fixing interest rates,
commodity prices or foreign currency rates pursuant to the Credit Agreement.
 
E. It is contemplated that, to the extent permitted by the Credit Agreement, one
or more of the Grantors may from time to time enter into one or more Cash
Management Agreements (as



--------------------------------------------------------------------------------

defined in the Security Agreement) with one or more Lenders or their respective
Affiliates (collectively, the “Cash Management Exchangers”).
 
F. Each Pledgor is or, as to Collateral (as hereinafter defined) acquired by
such Pledgor after the date hereof will be, the legal and/or beneficial owner of
the Collateral pledged by it hereunder.
 
G. Contemporaneously with the execution and delivery of this Agreement, the
Borrower and the Subsidiary Guarantors have executed and delivered to the
Collateral Agent a Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”).
 
H. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties to secure the payment and performance of the
obligations (whether or not constituting future advances, obligatory or
otherwise) of the Borrower and any and all of the Subsidiary Guarantors from
time to time arising under or in respect of this Agreement, the Credit
Agreement, the Hedging Agreements, the Cash Management Agreements and the other
Loan Documents (including, without limitation, the obligations to pay principal,
interest and all other charges, fees, expenses, commissions, reimbursements,
premiums, indemnities and other payments related to or in respect of the
obligations contained in this Agreement, the Credit Agreement, the Hedging
Agreements, the Cash Management Agreements and the other Loan Documents), in
each case whether (i) such obligations are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due
whether at stated maturity, by acceleration or otherwise, (ii) arising in the
regular course of business or otherwise, (iii) for payment or performance and/or
(iv) now existing or hereafter arising (including, without limitation, interest
and other obligations arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Pledgor or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if such obligation or the claim therefor
is not enforceable or allowable in such proceeding) (collectively, the
“Obligations”).
 
NOW THEREFORE, in consideration of the foregoing and other benefits accruing
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Parties (and each of their
respective successors and assigns), as follows:
 
SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Obligations, each Pledgor hereby transfers, grants, bargains,
sells, conveys, hypothecates, pledges, sets over and delivers unto the
Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a first priority security interest in all of such Pledgor’s
right, title and interest in, to and under (a) all the shares of capital stock
and other Equity Interests owned by it (including, without limitation, those
listed on Schedule II hereto) and any shares of capital stock and other Equity
Interests of any Subsidiary obtained in the future by such Pledgor and the
certificates representing all such shares or interests (collectively, the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding shares of voting stock of any Non-U.S.
Subsidiary or (ii) to the extent that applicable law requires that a Subsidiary
of the Pledgor issue directors’ qualifying shares, such qualifying shares;
(b)(i) all debt securities (including, without limitation, those listed opposite
the name of the Pledgor on Schedule II hereto), (ii) all debt securities, in the
future issued to the Pledgor and (iii) all promissory notes and



-2-



--------------------------------------------------------------------------------

any other instruments evidencing such debt securities (the “Pledged Debt
Securities”); (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms hereof; (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above; (e) subject to Section 5, all rights and
privileges of the Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all proceeds of any
and all of the foregoing (all the foregoing, collectively, the “Collateral.”)
 
Upon delivery to the Collateral Agent, (a) any stock certificates, notes or
other securities now or hereafter included in the Collateral (the “Pledged
Securities”) shall be accompanied by stock powers duly executed in blank or
other instruments of transfer satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably request
and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Collateral Agent may
reasonably request. Each subsequent delivery of Pledged Securities shall be
accompanied by a schedule describing the securities then being pledged
hereunder, which schedule shall be attached hereto as a supplement to Schedule
II and made a part hereof. Each schedule so delivered shall supplement any prior
schedules so delivered.
 
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.
 
SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.
 
(b) Each Pledgor will cause any Indebtedness for borrowed money owed to such
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Collateral Agent pursuant to the terms hereof.
 
SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:
 
(a) the Pledged Stock represents that percentage as set forth on Schedule II of
the issued and outstanding shares of each class of the capital stock or other
Equity Interests of the issuer with respect thereto;
 
(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto, and (iv) subject to Section 5,
will cause any and all Collateral, whether for value paid by the Pledgor or
otherwise, to be forthwith deposited with the Collateral Agent and pledged or
assigned hereunder;



-3-



--------------------------------------------------------------------------------

 
(c) the Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement), however arising, of all Persons whomsoever;
 
(d) no consent of any other Person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby;
 
(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a valid and perfected
first lien upon and security interest in such Pledged Securities as security for
the payment and performance of the Obligations;
 
(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;
 
(g) all of the Pledged Stock has been duly authorized and validly issued and is
fully paid and nonassessable;
 
(h) all information set forth herein relating to the Pledged Securities is
accurate and complete in all material respects as of the date hereof; and
 
(i) the pledge of the Pledged Securities pursuant to this Agreement does not
violate Regulation U or X of the Federal Reserve Board or any successor thereto
as of the date hereof.
 
SECTION 4. Registration in Nominee Name; Denominations. The Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent; provided that
the Collateral Agent shall not exercise such right without the consent of
Borrower in the event an Event of Default is not continuing. Each Pledgor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. The Collateral Agent shall at all times have the right
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
 
SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:
 
(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right if the result thereof
could materially and adversely affect the rights inuring to a holder of the
Pledged Securities or the rights and remedies of any of the Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;



-4-



--------------------------------------------------------------------------------

 
(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below;
and
 
(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws. All noncash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).
 
(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest or principal. All dividends, interest or principal received
by the Pledgor contrary to the provisions of this Section 5 shall be held in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 7. After all Events of
Default have been cured or waived, the Collateral Agent shall, within five (5)
Business Days after all such Events of Default have been cured or waived, repay
to each Pledgor all cash dividends, interest or principal (without interest),
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) above and which remain in such account.
 
(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
required pursuant to the provisions of the Collateral Sharing Agreement, the
Collateral Agent shall have the right from time to time following and during the
continu-



-5-



--------------------------------------------------------------------------------

ance of an Event of Default to permit the Pledgors to exercise such rights and
such permission shall be deemed to have been granted absent notice to the
contrary to the Pledgors from the Collateral Agent. After all Events of Default
have been cured or waived, such Pledgor will have the right to exercise the
voting and consensual rights and powers that it would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.
 
SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements,
the Collateral Agent may sell or otherwise dispose of the Collateral, or any
part thereof, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and, to the extent permitted by
applicable law, the Pledgors hereby waive all rights of redemption, stay,
valuation and appraisal any Pledgor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.
 
The Collateral Agent shall give a Pledgor ten (10) days’ prior written notice
(which each Pledgor agrees is reasonable notice within the meaning of Section
9-611 of the Uniform Commercial Code as in effect in the State of New York or
its equivalent in other jurisdictions) of the Collateral Agent’s intention to
make any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all said rights being also hereby waived
and released), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any Obligation then due and payable to such
Secured Party from any Pledgor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Pledgor therefor.
For purposes hereof, (a) a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof, (b) the Collateral Agent
shall be free to carry out such sale



-6-



--------------------------------------------------------------------------------

pursuant to such agreement and (c) no Pledgor shall be entitled to the return of
the Collateral or any portion thereof subject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral orally portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 6 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-611 of the Uniform Commercial Code
as in effect in the State of New York or its equivalent in other jurisdictions.
 
SECTION 7. Application of Proceeds of Sale. The proceeds of any sale of
Collateral pursuant to Section 6, as well as any Collateral consisting of cash,
shall be applied by the Collateral Agent as provided in the Collateral Sharing
Agreement.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
 
SECTION 8. Collateral Sharing Agreement. By becoming a party to this Agreement,
each Pledgor agrees to be bound by the terms of the Collateral Sharing Agreement
and, without limiting the generality of the foregoing, expressly agrees that all
obligations and liabilities of a Pledgor thereunder apply to such Pledgor with
the same force and effect as if such Pledgor were a signatory thereto.
 
SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest provided that the Collateral Agent shall only take
any action pursuant to such appointment upon the occurrence and during the
continuation of an Event of Default. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Pledgor, to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral, to endorse
checks, drafts, orders and other instruments for the payment of money payable to
the Pledgor representing any interest or dividend or other distribution payable
in respect of the Collateral or any part thereof or on account thereof and to
give full discharge for the same, to settle, compromise, prosecute or defend any
action, claim or proceeding with respect thereto, and to sell, assign, endorse,
pledge, transfer and to make any agreement respecting, or otherwise deal with,
the same; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect therefor any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the



-7-



--------------------------------------------------------------------------------

exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
 
SECTION 10. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement or any other Loan Document or consent
to any departure by any Pledgor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on any Pledgor in any case shall entitle
such Pledgor or any other Pledgor to any other or further notice or demand in
similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply.
 
SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or pri-



-8-



--------------------------------------------------------------------------------

vate market upon which the quotations or sales prices may exceed substantially
the price at which the Collateral Agent sells.
 
SECTION 12. Registration, etc. Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default hereunder, if for any reason the
Collateral Agent desires to sell any of the Pledged Securities of Borrower at a
public sale, it will, at any time and from time to time, upon the written
request of the Collateral Agent, use its best efforts to take or to cause the
issuer of such Pledged Securities to take such action and prepare, distribute
and/or file such documents, as are required or advisable in the reasonable
opinion of counsel for the Collateral Agent to permit the public sale of such
Pledged Securities. Each Pledgor further agrees to indemnify, defend and hold
harmless the Collateral Agent, each other Secured Party, any underwriter and
their respective officers, directors, affiliates and controlling Persons from
and against all loss, liability, expenses, costs of counsel (including, without
limitation, reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Securities by the Collateral Agent
or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its best efforts to
qualify, file or register, or cause the issuer of such Pledged Securities to
qualify, file or register, any of the Pledged Securities under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 12. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 12 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 12 may be specifically enforced.
 
SECTION 13. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, the Collateral Sharing Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, the Collateral Sharing Agreement, any other Loan Document or
any other agreement or instrument relating to any of the foregoing, (c) any
exchange, release or nonperfection of any other collateral, or any release or
amendment or waiver of or consent to or departure from any guaranty, for all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Obligations or in respect of this Agreement (other than the indefeasible
payment in full of all the Obligations).
 
SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereby (i) shall terminate when all the Obligations have been
indefeasibly paid in full, the Lenders have no further commitment to lend under
the Credit Agreement or to issue or participate in Letters of Credit and (ii)
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party or any



-9-



--------------------------------------------------------------------------------

Pledgor upon the bankruptcy or reorganization of the Borrower, any Pledgor or
otherwise. In connection with the foregoing, the Collateral Agent shall execute
and deliver to each Pledgor, at such Pledgor’s expense, all Uniform Commercial
Code termination statements and similar documents which such Pledgor shall
reasonably request to evidence such termination. Any execution and delivery of
termination statements or documents pursuant to this Section 14(a) shall be
without recourse to or warranty by the Collateral Agent.
 
(b) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under each Loan Document to any Person that is not a Pledgor, or, upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released. If the Equity Interests of a Pledgor are sold, transferred or
otherwise disposed of to a Person that is not an Affiliate pursuant to a
transaction permitted by Section 6.05 of the Credit Agreement that results in
such Pledgor ceasing to be a Subsidiary, or upon the effectiveness of any
written consent pursuant to Section 9.08 of the Credit Agreement to the release
of the security interest granted by such Pledgor hereby, such Pledgor shall be
released from its obligations under this Agreement without further action.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall execute and deliver to any Pledgor, at such
Pledgor’s expense, all documents that such Pledgor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 14 shall be without recourse to or warranty by the
Collateral Agent.
 
SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Pledgor that is a Domestic
Subsidiary shall be given to it at the address for notices set forth on Schedule
I, with a copy to Borrower.
 
SECTION 16. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.
 
SECTION 17. Binding Effect; Several Agreement; Assignment. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
This Agreement shall be construed as a separate agreement with respect to each
Pledgor and may be amended, modified, supplemented, waived or released with
respect to any Pledgor without the approval of any other Pledgor and without
affecting the obligations of any other Pledgor hereunder.



-10-



--------------------------------------------------------------------------------

 
SECTION 18. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by any Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans, and the Lender’s issuance
of and participations in Letters of Credit, regardless of any investigation made
by the Secured Parties or on their behalf, and shall continue in full force and
effect until this Agreement shall terminate.
 
(b) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. It is understood and agreed that this Agreement shall
create separate security interests in the Collateral securing the Obligations,
as provided in Section 1, and that any determination by any court with
jurisdiction that the security interest securing any Obligation or class of
Obligations is invalid for any reason shall not in and of itself invalidate the
security interest securing any other Obligations hereunder.
 
SECTION 19. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 20. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 17. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 21. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.
 
SECTION 22. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court referred to in
paragraph (a) of this Section. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against any Pledgor or its properties in the courts of any jurisdiction.



-11-



--------------------------------------------------------------------------------

 
(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 15. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 24. Additional Pledgors. Pursuant to Section 5.11 of the Credit
Agreement, each Domestic Subsidiary of Borrower that was not in existence or not
a Domestic Subsidiary on the date of the Credit Agreement is required to enter
into this Agreement as a Pledgor upon becoming a Domestic Subsidiary if such
Subsidiary owns or possesses property of a type that would be considered
Collateral hereunder. Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Annex 1 hereto, such Subsidiary shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein. The execution and delivery of such instrument shall not
require the consent of any Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.
 
SECTION 25. Execution of Financing Statements. Pursuant to Section 9-509 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions, each Pledgor authorizes the Collateral Agent to file
financing statements with respect to the Collateral owned by it without the
signature of such Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. A carbon, photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.



-12-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
CONSTAR INTERNATIONAL INC.,
By:
 
/s/    JAMES C. COOK

--------------------------------------------------------------------------------

   
Name: James C. Cook                                                  
Title:   Executive Vice President, Chief
Financial Officer and Secretary
   
Address:
 
One Crown Way
Philadelphia, Pennsylvania 19154
Attention: James Cook
Telecopy: (215) 552-3700

 
THE DOMESTIC SUBSIDIARIES LISTED
ON SCHEDULE I HERETO,
By:
 
/s/    James C. Cook

--------------------------------------------------------------------------------

   
Name: James C. Cook                                                 
Title:   Executive Vice President                                         
        
   
Address:
 
c/o Constar International Inc.
One Crown Way
Philadelphia, Pennsylvania 19154
Attention: James Cook
Telecopy: (215) 552-3700

 
CITICORP NORTH AMERICA, INC.,
as Collateral Agent,
By:
 
/s/    MYLES KASSIN

--------------------------------------------------------------------------------

   
Name: Myles Kassin
Title:   Vice President
   
Address:
 
390 Greenwich Street
New York, New York 10013
Attention: Suzanne Crymes
Telecopy: (212) 732-8577



--------------------------------------------------------------------------------

 
Schedule I to the  Pledge Agreement
 
DOMESTIC SUBSIDIARIES
 
Name  

--------------------------------------------------------------------------------

 
Address  

--------------------------------------------------------------------------------

Constar, Inc.
 
One Crown Way, Philadelphia, PA 19154
DT, Inc.
 
One Crown Way, Philadelphia, PA 19154
BFF Inc.
 
One Crown Way, Philadelphia, PA 19154
Constar Plastics, LLC
 
919 Market Street, Suite 406, Wilmington, DE 19801
Constar Foreign Holdings, Inc.
 
One Crown Way, Philadelphia, PA 19154

 



--------------------------------------------------------------------------------

 
Schedule II to the
Pledge Agreement
 
Pledged Stock
 
Issuer

--------------------------------------------------------------------------------

 
Number of Certificate 1

--------------------------------------------------------------------------------

 
Registered Owner 2

--------------------------------------------------------------------------------

 
Number and
Class of
Shares/Type of
Interest

--------------------------------------------------------------------------------

  
Percentage of
Shares/Interest
Pledged

--------------------------------------------------------------------------------

BFF Inc.
 
4
 
Constar International Inc.
 
4,825 Shares of
Common Stock
  
100%
Constar, Inc.
 
1
 
Constar International Inc.
 
100 Shares of
Common Stock
  
100%
DT, Inc.
 
2
 
Constar International Inc.
 
1,000 Shares of
Common Stock
  
100%
Constar Plastics,
LLC
 
—
 
Constar International Inc.
 
1 Unit
  
100%
Constar Foreign Holdings, Inc.
 
1
 
Constar International Inc.
 
100 Shares of
Common Stock
  
100%
Constar International
UK Limited
 
To be provided post-closing pursuant to Section 5.18(b) of the Credit Agreement
 
Constar Foreign Holdings, Inc.
 
22,440,001
Ordinary Shares
  
65%
Constar International Holland (Plastics) B.V.
 
shares not certificated
 
Constar Foreign Holdings, Inc.
 
20,324
Ordinary Shares
  
65%
Constar Plastics of
Italy S.R.L.
 
shares not certificated
 
Constar Foreign Holdings, Inc.
 
10,000
Ordinary Shares
  
65%
Constar Ambalaj
Sanayi Ve Ticaret S.A.
 
shares not certificated
 
Constar Foreign Holdings, Inc.
 
25,850,000
Ordinary Shares
  
55%3

--------------------------------------------------------------------------------

1
 
Pending Initial Public Offering (the “IPO”) of Constar International, Inc.
Certificate numbers will change upon the transfer of shares from Crown Cork &
Seal Company, Inc. (or any of its Affiliates) to the named Registered Owner.

 
2
 
Registered Owner upon completion of the IPO.



--------------------------------------------------------------------------------

 
-2-
 
Pledged Debt Securities
 
None.
 

--------------------------------------------------------------------------------

Footnote continued from previous page.
 
3
 
Constar Foreign Holdings, Inc. will only own a 55% interest in Constar Ambalaj
Sanayi Ve Ticaret S.A.



--------------------------------------------------------------------------------

 
Annex I to the
Pledge Agreement
 
SUPPLEMENT NO. [        ] dated as of [            ], to the PLEDGE AGREEMENT
(the “Pledge Agreement”) dated as of November         , 2002, among CONSTAR
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), each Domestic
Subsidiary of Borrower listed on Schedule I thereto (collectively, together with
each Domestic Subsidiary that becomes a party hereto pursuant to Section 24 of
the Pledge Agreement, the “Subsidiary Guarantors” and, together with Borrower,
the “Pledgors”) and CITICORP NORTH AMERICA, INC., as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Security Agreement (as defined in the Pledge Agreement)).
 
A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
B. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans. Pursuant to Section 5.11 of the Credit Agreement, each
Domestic Subsidiary of Borrower that was not in existence or not a Domestic
Subsidiary on the date of the Credit Agreement is required to enter into the
Pledge Agreement as a Pledgor upon becoming a Domestic Subsidiary if such
Subsidiary owns or possesses property of a type that would be considered
Collateral under the Pledge Agreement. Section 24 of the Pledge Agreement
provides that such Subsidiaries may become Pledgors under the Pledge Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Pledgor
under the Pledge Agreement.
 
Accordingly, the Collateral Agent and the New Pledgor agree as follows:
 
SECTION 1. In accordance with Section 24 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Pledgor, as security for the payment and performance in
full of the Obligations (as defined in the Pledge Agreement), does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” in the Pledge Agreement shall be deemed to include the
New Pledgor. The Pledge Agreement is hereby incorporated herein by reference.
 
SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto and different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures



--------------------------------------------------------------------------------

of the New Pledgor and the Collateral Agent. Delivery of an executed signature
page to this Supplement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.
 
SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.
 
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
 
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto.
 
SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



-2-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.
 
[NAME OF NEW PLEDGOR],
By:
 
 

--------------------------------------------------------------------------------

   
Name:
Title:
Address:

 
 
CITICORP NORTH AMERICA, INC., as
Collateral Agent,
By:
 
 

--------------------------------------------------------------------------------

   
Name:
Title:



--------------------------------------------------------------------------------

 
Schedule I to  
Supplement No. [        ]  
to the Pledge Agreement
 
Pledged Securities of the New Pledgor
 
PLEDGED STOCK
 
Issuer

--------------------------------------------------------------------------------

    
Number of
Certificate

--------------------------------------------------------------------------------

    
Registered Owner

--------------------------------------------------------------------------------

    
Number and
Class of Shares

--------------------------------------------------------------------------------

    
Percentage
of Shares

--------------------------------------------------------------------------------

                                                                                
                                                                             
                                                                                
                                                           

 
DEBT SECURITIES
 
Issuer

--------------------------------------------------------------------------------

    
Principal Amount

--------------------------------------------------------------------------------

  
Date of Note

--------------------------------------------------------------------------------

    
Maturity Date

--------------------------------------------------------------------------------